Case 2:17-cv-06652-N.]B-.]CW Document 99-1 Filed 03/13/19 Page 1 of 1

m THE CleL DISTRJCT COURT FOR THE PARISH oF oRLEANs
sTATE or LoUIsIANA
becker No. 2017~1517 DIVISION “L”
HENR`Y L. KLEIN, ET AL
VCI`SU.S
LEWIs TITLE INSURANCE COMPANY, INC.

and LISKOW & LEWIS , PLC
FILED:

 

 

_DEPUTY CLERK

J U _D G M E N T
On l\/Iarch 8, 2019, this case came on for hearing on Plaintiffs’ Motion to Extend Stay
PLding a Ruling in Klez'n v. Mnuchi'n in the District of Columbia. Docket Number ]8-0769 (JEB)
or Klez`n v. Lewz`s Title in the Eastern District of Louisiana Docket Number 17-6652 (NJB)

(hereinafter, the “Motion”).

Present: Michael A. Bagneris, Counsel for Henrv L. Klez`n

Henry L. Klein, Counsel for Levv Gardens Partners
2007. LP and the Successz`on ofFrederz`ck P. Heisler

Nicholas J. Wehlen, Counsel for Lewz`s Tz'tle
Companv, Inc. and Lz`skow & Lewz`s, PLC

The Court, considering the pleadings, the memoranda submitted by the parties, the objections
by Lewis Title Company, Inc. and Liskow & Lewis PLC (hereafter “Defendants”), and the argument
of counsel, for reasons orally assigned, rules as follows:

IT IS ORDERED that the Motion be and the same is hereby GRANTED; and

IT IS FURTHER ORDEREI) that this case be and is hereby STAYED pending a resolution
of the Third~Party Demand filed by plaintiff Levy Gardens Partners 2007, LP against Defendants in
the matter captioned Fz'rst NBC Bank v. Levy Gardens Parz‘ners 2007, LP, Case No. 2017-6652,
United States District Court, Eastern District of Louisiana, reserving to all parties the right to move
to lift the stay on a showing of good cause, or pursuant to further Orders from the Court.

Judgment Signed at NEW ORLEANS, LOUISIANA o this day March, 2019.

 

Kern A. Re§se, Mge,`]’jivision L \'"~

Certificate of Compliance:

I certify that a copy of the above judgment Was circulated to d approved as to

 
 
 
 

form prior to submission to the C ourt for signing

March 12, 2019

 

PLA|N FF’S
E lT

 

